OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    OffrC?ABOBtf3-0r\lc~STOL STATION, AUSTIN TEXAS 787I I
                             L    :;:;il R::.                 ~ U.S.POSTAGE))PITNEYBOWES

                                                                                        .· /.~·
                                              1/)  •



                    ~~~!i~~~s .~·f~rif.e                                                                        /~·~~
                    PRIVATE USE
                                    k
                                     ._.~_{~~;"'en_'&)::"'$:
                                        r:- -''   ~,~.~#\·v             .
                                                                                       a·       ZIP 78701
                                                                                                02  m
                                                                                                           ~1(\',1)\1)\ 6))775
                                                                                                          ~ ~W~W~W.&     u
                                    f(~:f ~:~_:·~                           ~ _·   ,        .   0001401603 JUN 03. 2015 .
 6/3/2015                      j\::::; ~"::'it~ L,b, ;,:f:;F:J
 CLEWIS, ANDRE           Tr. Ct'}:Nc:>-. 2Q,(f~C.B-9206~-W4                      WR-71 ,300-05
 The Court has dismissed without.,w7itten brder?thi~
                                        -...~~
                                                                 subsequent
                                                  ""%w.,-..,*~"~P....
                                                         .f'?,;'
                                                                            application for a writ
 of habeas corpus. TEX. CODE CRII\t1~f>RGJ6?;~rl 11.07, Sec. 4(a)-(c) ..
                     . . ~              ·c;;;,;::;:::tdP              ·      Abel Acosta, Clerk

                            l§    ANDRE CLEWIS                                                                               _ {_,,/
       ¥)(h
       "-"
            •



           \\J
              "\:       1

                                  CONNALLY UNIT- TDC #1453181
                                  899 FM 632
                                                                                                                   ~\;.
                                                                                                                   ~
     ~                            KENEDY, TX 78119.                                                             ·-:-.J?/1.     ;
       ~-                                                                                                         W~'           I
                                                                                                ~\
'ESH38    7811 '3                    '''"II"''''''1'·11'· I',,,,,, JI••J II'"'''' I"''""''"'''" '5T I
                                                                                                   I               II